 1
 2
                                                                      JS-6
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
                                   SOUTHERN DIVISION
11
12 PROONE, INC.,                                 Case No.: 8:18-cv-1691-JLS-JDE
13                         Plaintiff,
14         vs.                                   JUDGMENT AND PERMANENT
15 LOUIE NED RUSSELL, JACK                       INJUNCTION
16 COATES, and DOES 1-10
17               Defendants.

18
19 IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
20         A.    ProOne is awarded monetary judgment against Defendant Louie Ned
21 Russell in the amount of $255,163.22, inclusive of pre-judgment interest, plus
22 $8,287.24 in attorneys’ fees;
23         B.    ProOne is entitled to post-judgment interest thereon provided by 28
24 U.S.C. § 1961(a);
25         C.    ProOne is entitled to eligible costs upon submission of an Application
26 to the Clerk to Tax Costs pursuant to C.D. Cal. R. 54-2;
27         D.    Russell and Defendant Jack Coates, their respective agents, assignees,
28 employees, employers, servants, representatives, successors-in-interest, anyone else
                                                                             JUDGMENT AND
                                                                     PERMANENT INJUNCTION
                                                                            18-CV-1691-JLS-JDE
 1 under their indirect or direct control or acting for their direct or indirect benefit, and
 2 those persons in active concert or participation with Russell or Coates are
 3 PERMANENTLY ENJOINED from:
 4                1.     directly or indirectly using, for any purpose, any physical or
 5 electronic items or documents belonging to ProOne, including all devices, records,
 6 data, notes, reports, proposals, lists of: (i) formulators, (ii) blenders, (iii) suppliers,
 7 (iv) prospective customers, (v) customers, and (vi) distributors, correspondence,
 8 specifications, drawings, blueprints, sketches, laboratory notebooks, flow charts,
 9 materials, equipment, other documents or property, or copies or reproductions of
10 any aforementioned items or documents, and any information contained, reflected,
11 found or derived from the foregoing (collectively, “ProOne Materials and
12 Information”);
13                2.     directly or indirectly disclosing, for any purpose, any ProOne
14 Materials and Information to any third party, including but not limited to any
15 current, future, actual or potential competitor to ProOne;
16                3.     directly or indirectly accessing, for any purpose, any ProOne
17 Materials and Information, including but not limited to access through any physical
18 or electronic means;
19                4.     directly or indirectly selling, offering for sale, conveying,
20 transferring, developing, designing, manufacturing or otherwise commercializing or
21 profiting from any ProOne Materials and Information; and
22                5.     directly or indirectly using, disclosing or accessing any ProOne
23 Materials and Information in any manner that violates any trade secret or intellectual
24 property rights of ProOne, violates any state or federal law governing use, disclosure
25 or access of any ProOne Materials or Information.
26         E.     Russell and Coates shall:
27                 1.    return and transfer to ProOne all ProOne Materials and
28 Information;


                                                  2
 1                2.   ensure that no ProOne Materials and Information remain in his
 2 possession, custody or control; and
 3                3.   certify in writing to ProOne that all such steps listed herein have
 4 been taken and that all ProOne Materials and Information have been returned and
 5 transferred to ProOne.
 6         F.    Russell and Coates shall provide a copy of this Permanent Injunction to
 7 each employer, employee, agent, contractor or affiliate acting on his behalf and any
 8 third party, who has or may have actually or potentially had access to, used or
 9 disclosed ProOne Materials and Information.
10         G.    The entry of this Judgment constitutes entry of final judgment as to all
11 claims asserted in this action by ProOne against Russell and Coates pursuant to Fed.
12 R. Civ. P. 54(b).
13         H.    This Court shall retain jurisdiction over any and all issues arising from
14 or related to the enforcement of this Judgment, including but not limited to any
15 contempt proceedings.
16
17
18 SO ORDERED, ADJUDGED, AND DECREED.
19 DATED: August 8, 2019
20
21                                         ___________________________________
                                           HON. JOSEPHINE L. STATON
22                                         UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28


                                               3
